RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Althoug h it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3306-18T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

M.Z.,

     Defendant-Appellant.
_______________________

                    Submitted June 2, 2020 – Decided July 8, 2020

                    Before Judges Yannotti and Hoffman.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Indictment No.14-06-1032.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Karen A. Lodeserto, Designated Counsel, on
                    the brief).

                    Esther Suarez, Hudson County Prosecutor, attorney for
                    respondent (Lillian M. Kayed, Assistant Prosecutor, on
                    the brief).

PER CURIAM
      Defendant M.Z. appeals from the January 31, 2019 Law Division order

denying his petition for post-conviction relief (PCR) without an evidentiary

hearing. We affirm.

      On May 28, 2014, a Hudson County grand jury returned Indictment No.

14-06-1032 charging defendant with third-degree aggravated assault of a child,

pursuant to N.J.S.A. 2C:12-1(b)(7) (count one); second-degree endangering the

welfare of a child, pursuant to N.J.S.A. 2C:24-4(a)(2) (count two); fourth-degree

abuse and neglect of a child, pursuant to N.J.S.A. 9:6-1 and 9:6-3 (count three);

third-degree terroristic threats, pursuant to N.J.S.A. 2C:12-3(b) (count four);

and fourth-degree possession of a weapon (a shoe), for an unlawful purpose,

pursuant to N.J.S.A. 2C:39-4(d) (count five). Prior to trial, the State dismissed

count four.

      We derive the following facts from the trial record. At 12:55 a.m. on

December 27, 2013, the Jersey City Police Department (JCPD) received a 9-1-

1 call. The caller told the 9-1-1 operator a violent domestic dispute just occurred

between her child, her husband, and herself. When a JCPD officer responded to

the specified address, the officer found Maysa 1 standing on the street, without


1
  To preserve confidentiality, we refer to the victim using a pseudonym. R.
1:38-3(c)(9).


                                                                           A-3306-18T2
                                        2
shoes or a coat, cradling a child, in her arms. The child's left eye was swollen

and red. The officer entered the residence and recovered a shoe from the

premises. Police transported Maysa and the child to Jersey City Medical Center,

where medical professionals diagnosed the child as suffering a head contusion.

      In 2015, the State presented its case against defendant before a jury. The

State introduced evidence showing defendant injured the child, who was three-

and-one-half-years old at the time. Specifically, the State presented evidence

derived from a triage note taken from Jersey City Medical Center stating the

child "was hit multiple times with a shoe. Bruising and swelling [was] noted to

the left side of [her] forehead. [Maysa] reporte[ed] one episode of vomiting."

Additionally, Officer Adrienne Murrell testified the child was visibly injured

with swelling and redness protruding from her face. The State also introduced

photographs of the child's injuries that were admitted into evidence.

      During her opening statement, the assistant prosecutor stated the jury

would see the swelling on the child's face, the "loss of blood vessels," and a welt

on the child's face after explaining to the jury that defendant was charged with

aggravated assault. While defense counsel objected on other grounds during the

opening statement, the trial court provided a comprehensive curative instruction

advising the jury "to disregard any statements . . . alleged to have been made


                                                                           A-3306-18T2
                                        3
until and unless you hear . . . them as evidence. . . ." The court provided a similar

instruction prior to summations.

      Defense counsel did not object when a police officer testified that he

advised Maysa of her "domestic violence rights," which included her right to

seek a temporary restraining order (TRO). The officer also stated he informed

Maysa the Division of Youth and Family Services would provide her all

necessary information if she wanted to go to a shelter for battered women. On

cross-examination, defense counsel questioned the officer about Maysa's

domestic violence rights. Defense counsel elicited that Maysa did not file a

domestic violence complaint against defendant on the night of the incident.

      The jury convicted defendant of abuse and neglect of a child (count

three),2 acquitted him of unlawful possession of a weapon (count five), but failed

to reach a verdict on counts one and two, aggravated assault, and endangering

the welfare of a child.

      On August 7, 2015, the court sentenced defendant to time served, which

was 530 days. Defendant appealed from the judgment of conviction asserting




2
  The jury had difficulty reaching a verdict on all charges. Following an Allen
charge, a partial verdict was rendered. See Allen v. United States, 164 U.S. 492
(1896).
                                                                             A-3306-18T2
                                         4
prosecutorial misconduct and evidential errors denied him a fair trial. He raised

the following arguments:

            POINT I.

            THE STATE'S INTRODUCTION INTO EVIDENCE
            OF INADMISSIBLE, UNDULY PREJUDICIAL
            EVIDENCE VIOLATED N.J.R.E. 404(B) AND
            DENIED DEFENDANT DUE PROCESS AND A
            FAIR TRIAL.

            A.    Throughout the course of the trial, the prosecutor
                  engaged in a series of inappropriate remarks
                  designed to suggest that [defendant] beat
                  [Maysa] and that she did not appear at trial
                  because she is hiding.

            B.    Witness statements at trial that [Maysa] was
                  pregnant, had been beaten by [defendant], and
                  had fled to a women's shelter, prejudiced
                  [defendant] and deprived him of his right to a fair
                  trial.

            C.    The prosecutor's use of inadmissible evidence in
                  opening and summation was improper and
                  deprived [defendant] of his right to a fair trial.

            POINT II.

            HEARSAY TESTIMONY OF [THE OFFICER] WITH
            RESPECT TO A CONVERSATION WITH [MAYSA]
            WAS     ERRONEOUSLY   ADMITTED     INTO
            EVIDENCE    AND   RESULTED     IN   THE
            INTRODUCTION OF A SHOE ALLEGEDLY USED
            IN THE ASSAULT.



                                                                         A-3306-18T2
                                       5
      We rejected these arguments and affirmed, finding there was no

prosecutorial misconduct or evidential errors that denied defendant a fair trial.

State v. M.Z., No. A-0464-15 (App. Div. May 8, 2017), slip. op. at 14. We

reviewed the assistant prosecutor's opening and closing remarks and the

admission of certain testimony that defendant alleged was prejudicial. Id. at 13-

14. Notwithstanding the alleged errors, we found defendant received a fair trial

and the "State's proofs on count three were strong. . . ." Id. at 14. We further

ruled the "alleged errors were the sort that could be cured by . . . prompt

instruction[s]" from the court. Id. at 10. Apparently as a result of defendant's

conviction, the federal government commenced proceedings seeking his

deportation in 2016.

      On July 9, 2018, defendant filed a pro se PCR petition, alleging he was

denied the effective assistance of trial counsel. He was assigned PCR counsel

who filed a supplemental brief dated December 12, 2018. On January 31, 2019,

the PCR court heard oral argument on defendant's petition.

      Defendant asserted the assistant prosecutor's comments regarding the

child's injuries were improper because the State did not intend to present any

medical testimony regarding the injuries. Defendant further argued defense

counsel was deficient for failing to object after a police officer testified he


                                                                         A-3306-18T2
                                       6
advised Maysa of her "domestic violence rights," including her right to seek a

TRO, and informed her that information was available if she wanted to go to a

shelter for battered women.     Defendant also claimed defense counsel was

deficient when he opened the door to the admission of evidence that the child's

mother had obtained a TRO and her last-known address was in a shelter for

battered women.

       The PCR court rejected these arguments without a hearing, finding the

trial court promptly addressed the alleged improper comments by instructing the

jury that the prosecutor's statements were not evidence. The PCR court also

found the police officer's comments about the shelter for battered women

occurred outside the presence of the jury. The court further ruled that defense

counsel's questioning of the police officer about a TRO during cross-

examination constituted reasonable trial strategy because counsel wanted to

establish Maysa did not seek a TRO on the night of the incident, which could

undermine any claim of domestic violence.

       The PCR court ruled defendant failed to meet the first prong of

Strickland.3 The court found that even if defendant did meet the first prong, he

"absolutely does not make the second part . . . of Strickland." The court reasoned


3
    Strickland v. Washington, 466 U.S. 668, 687 (1984).
                                                                          A-3306-18T2
                                        7
defendant's assertions were "mere conclusory allegations" and declined to grant

an evidentiary hearing.     The court explained, "Everything [] defendant is

claiming in this matter . . . occur[ed] in the courtroom. On the record. There's

absolutely no need for an evidentiary hearing . . . ."

      On appeal, defendant raises the following argument:

            POINT ONE.

            THE PCR COURT ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING
            BECAUSE TESTIMONY IS NEEDED REGARDING
            TRIAL COUNSEL'S FAILURE TO MAKE
            OBJECTIONS TO DAMAGING TESTIMONY
            REGARDING THE VICTIM'S INJURIES AND
            MANY REFERENCES TO DOMESTIC VIOLENCE.

                                       I

      As noted, defendant contends his defense counsel provide him with

ineffective assistance. Specifically, he argues defense counsel failed to object

to the assistant prosecutor's characterization of the child's injury in her opening

statement. He also asserts defense counsel failed to object to witness testimony

about Maysa entering a battered woman's shelter and opened the door to

prejudicial references regarding domestic violence against her.

      To prevail on a claim of ineffective assistance of counsel, a defendant

must satisfy the two-prong test established in Strickland, 466 U.S. at 687, and


                                                                           A-3306-18T2
                                           8
adopted by our Supreme Court in State v. Fritz, 105 N.J. 42, 58 (1987). The

defendant must show that: 1) counsel's performance was deficient; and 2) the

deficient performance prejudiced the defendant. Strickland, 466 U.S. at 687.

      To satisfy the first prong of the Strickland test, a defendant must overcome

a "strong presumption that counsel's conduct falls within the wide range of

reasonable professional assistance . . . ." Id. at 689. A deficient performance

means that "counsel made errors so serious that counsel was not functioning as

the 'counsel' guaranteed the defendant by the Sixth Amendment." Id. at 687.

      To establish the second prong of the Strickland test, the defendant must

establish "that there is a reasonable probability that, but for counsel's

unprofessional errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine confidence in the

outcome." Id. at 694.

      In this case we are not persuaded by defendant's arguments. The PCR

court reviewed our decision on direct appeal and agreed that the assistant

prosecutor's comments regarding the description of the child's injuries were

addressed by the judge's curative instructions. The PCR court found defense

counsel exercised trial strategy when he cross-examined the officer to establish

that Maysa did not seek a TRO. The PCR court pointed out that any comments


                                                                          A-3306-18T2
                                        9
regarding the battered woman syndrome occurred outside the presence of the

jury.

        We agree with the PCR court's findings. The trial court provided adequate

curative instructions after opening statements. Additionally, like the PCR court,

we find defendant failed to overcome the "strong presumption" that his counsel

executed trial strategy when he cross-examined the officer regarding the TRO.

State v. Nash, 212 N.J. 518, 542 (2013).

        Accordingly, the PCR court reasonably concluded that even if defendant

satisfied the first prong of the Strickland standard, he could not satisfy the

second prong. We agree with the PCR court's finding that the errors could not

satisfy prong two of the Strickland test. Therefore, there is not a reasonable

probability the result would have been different if defense counsel's alleged

errors never occurred. State v. Harris, 181 N.J. 391, 432 (2004).

                                        II

        Defendant argues the PCR court abused its discretion in denying him an

evidentiary hearing because "testimony is needed regarding [defense] counsel's

failure to make objections to damaging testimony regarding the victim's injuries

and many references to domestic violence."




                                                                         A-3306-18T2
                                       10
      An evidentiary hearing is required on a PCR petition only if the defendant

presents a prima facie case in support of PCR, the court determines there are

material issues of dispute fact that cannot be resolved based on the existing

record, and the court determines that an evidentiary hearing is necessary to

resolve the claims for relief. R. 3:22-10(b). "A prima facie case is established

when a defendant demonstrates ‘a reasonable likelihood that his or her claim,

viewing the facts alleged in the light most favorable to the defendant, will

ultimately succeed on the merits.’" State v. Porter, 216 N.J. 343, 355 (2013)

(quoting R. 3:22-10(b)).

      The record amply supports the PCR court's findings and conclusions. The

PCR court determined it had all of the information before it and an evidentiary

hearing would not aid it in ruling on defendant's petition. Defendant has not

shown "there is a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different." Strickland, 466
U.S. at 694. He was unable to demonstrate the required prejudice. Having failed

to establish a prima facie case, defendant was not entitled to an evidentiary

hearing. State v. Preciose, 129 N.J. 451, 462 (1992). Accordingly, the PCR

court did not abuse its discretion in denying an evidentiary hearing.

      Affirmed.


                                                                        A-3306-18T2
                                      11